 



Exhibit 10(l)
POTASH CORPORATION OF SASKATCHEWAN INC.
STOCK OPTION PLAN — DIRECTORS

1.   Purpose of Plan       Potash Corporation of Saskatchewan Inc. (the
“Corporation”) by resolution of its Board of Directors (the “Board”) has
established this Plan to encourage directors of the Corporation to promote the
growth and profitability of the Corporation by providing them with the
opportunity through options to acquire Common Shares of the Corporation (“Common
Shares”).   2.   Administration       This Plan shall be administered by the
Board.   3.   Grant of Options       From time to time the Board may designate
individual directors of the Corporation to be granted options to purchase Common
Shares and the number of Common Shares which each such person will be granted an
option to purchase; provided that the aggregate number of Common Shares subject
to such options may not exceed the number provided for in paragraph 4 of this
Plan.   4.   Shares Subject to Option       The aggregate number of Common
Shares issuable after January 24, 1995 pursuant to options under this Plan may
not exceed 456,000 shares. The number of Common Shares issuable pursuant to
options under this Plan shall be subject to adjustment under paragraphs 8 and 9.
      The aggregate number of Common Shares in respect of which options have
been granted to any one person and which remain outstanding shall not at any
time exceed 5% of the number of issued and outstanding Common Shares (on a
non-diluted basis) at that time.       If any option granted under this Plan, or
any portion thereof, expires or terminates for any reason without having been
exercised in full, the Common Shares with respect to which such option has not
been exercised shall again be available for further options under this Plan.

 



--------------------------------------------------------------------------------



 



5.   Option Price       The option price under this Plan to any optionee shall
be the fair market value of the Common Shares at such time which, for optionees
resident in the United States and any other optionees designated by the Board,
shall be deemed to be the closing price per share of the Common Shares on the
New York Stock Exchange on the last trading day immediately preceding the day
the option is granted and, for all other optionees, shall be deemed to be the
closing price per share of the Common Shares on The Toronto Stock Exchange on
the last trading day immediately preceding the day the option is granted;
provided that, in either case, if the Common Shares did not trade on such
exchange on such day the option price shall be the closing price per share on
such exchange on the last day on which the Common Shares traded on such exchange
prior to the day the option is granted.   6.   Terms of Option       The period
during which an option is exercisable may not exceed 10 years from the date the
option is granted. The option agreement may contain provisions limiting the
number of Common Shares with respect to which the option may be exercised in any
one year. Each option agreement shall contain provisions to the effect that:

  a.   if an optionee ceases to be a director of the Corporation by reason of
his or her death or an optionee who is a retiree pursuant to clause b below
dies, the legal personal representatives of the optionee will be entitled to
exercise any unexercised options, including such options that may vest after the
date of death, during the period ending at the end of the twelfth calendar month
following the calendar month in which the optionee dies, failing which exercise
the options terminate;     b.   subject to the terms of clause a above, if an
optionee ceases to be a director of the Corporation by reason of retirement in
accordance with the then prevailing retirement policy of the Corporation, the
optionee will be entitled to exercise any unexercised options, including such
options as may vest after the date of retirement, until the expiry date of such
options or the date on which such options are otherwise terminated in accordance
with the provisions of this Plan, failing which exercise the options terminate;
    c.   if an optionee ceases to be a director of the Corporation for any
reason other than as provided in the preceding clauses a. or b., the optionee
will be entitled to exercise any unexercised options, to the extent exercisable
at the date of such event, during the period ending at the end of the calendar
month immediately following the calendar month in which the event occurs,
failing which exercise the options terminate; and     d.   each option is
personal to the optionee and is not assignable, except (i) as provided in the
preceding clause a, and (ii) at the election of the Board, an option may be
assignable to the spouse, children and grandchildren of the original optionee
and to a trust, partnership or limited liability company, the entire beneficial
interest of which is held by one or more of the foregoing.

- 2 -



--------------------------------------------------------------------------------



 



    Nothing contained in the preceding clauses a, b or c shall extend the period
during which an option may be exercised beyond its stipulated expiry date or the
date on which it is otherwise terminated in accordance with the provisions of
this Plan.       If an option is assigned pursuant to the preceding subclause
(ii) of clause d, the references in the preceding clauses a, b and c to ceasing
to be a director or death of an optionee shall not relate to the assignee of an
option but shall relate to the original optionee. In the event of such
assignment, legal personal representatives of the original optionee shall not be
entitled to exercise the assigned option, but the assignee of the option or the
legal personal representatives of the assignee may exercise the option during
the applicable specified period.   7.   Exercise of Options       Subject to the
provisions of this Plan, an option may be exercised from time to time by
delivering to the Corporation at its registered office a written notice of
exercise specifying the number of shares with respect to which the option is
being exercised and accompanied by payment in cash or certified cheque in full
of the purchase price of the shares then being purchased.   8.   Adjustments    
  Appropriate adjustments to the authorized limits set forth in paragraph 4, in
the number, class and/or type of shares optioned and in the option price per
share, both as to options granted or to be granted, shall be made by the Board
to give effect to adjustments in the number of Common Shares which result from
subdivisions, consolidations or reclassifications of the Common Shares, the
payment of share dividends by the Corporation, the reconstruction,
reorganization or recapitalization of the Corporation or other relevant changes
in the capital of the Corporation. If the Corporation sells all or substantially
all of its assets as an entirety or substantially as an entirety, options under
this Plan may be exercised, in whole or in part, at any time up to and including
(but not after) a date 30 days following the date of completion of such sales or
prior to the close of business on the date the option expires, whichever is
earlier.   9.   Mergers       If the Corporation proposes to amalgamate or merge
with another body corporate, the Corporation shall give written notice thereof
to optionees in sufficient time to enable them to exercise outstanding options,
to the extent they are otherwise exercisable by their terms, prior to the
effective date of such amalgamation or merger if they so elect. The Corporation
shall use its best efforts to provide for the reservation and issuance by the
amalgamated or continuing corporation of an appropriate number of shares, with
appropriate adjustments, so as to give effect to the continuance of the options
to the extent reasonably practicable. In the event that the Board determines in
good faith that such continuance is not in the circumstances practicable, it may
upon 30 days’ notice to optionees terminate the options.

- 3 -



--------------------------------------------------------------------------------



 



10.   Change of Control       If a “change of control” of the Corporation
occurs, each then outstanding option granted under this Plan may be exercised,
in whole or in part, even if such option is not otherwise exercisable by its
terms. For purposes of this paragraph 10, a change of control of the Corporation
shall be deemed to have occurred if:

  a.   within any period of two consecutive years, individuals who at the
beginning of such period constituted the Board and any new directors whose
appointment by the Board or nomination for election by shareholders of the
Corporation was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of the period or
whose appointment or nomination for election was previously so approved, cease
for any reason to constitute a majority of the Board;     b.   there occurs an
amalgamation, merger, consolidation, wind-up, reorganization or restructuring of
the Corporation with or into any other entity, or a similar event or series of
such events, other than any such event or series of events which results in
securities of the surviving or consolidated corporation representing 50% or more
of the combined voting power of the surviving or consolidated corporation’s then
outstanding securities entitled to vote in the election of directors of the
surviving or consolidated corporation being beneficially owned, directly or
indirectly, by the persons who were the holders of the Corporation’s outstanding
securities entitled to vote in the election of directors of the Corporation
prior to such event or series of events in substantially the same proportions as
their ownership immediately prior to such event of the Corporation’s then
outstanding securities entitled to vote in the election of directors of the
Corporation;     c.   50% or more of the fixed assets (based on book value as
shown on the most recent available audited annual or unaudited quarterly
consolidated financial statements) of the Corporation are sold or otherwise
disposed of (by liquidation, dissolution, dividend or otherwise) in one
transaction or series of transactions within any twelve month period;     d.  
any party, including persons acting jointly or in concert with that party,
becomes (through a take-over bid or otherwise) the beneficial owner, directly or
indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities entitled
to vote in the election of directors of the Corporation, unless in any
particular situation the Board determines in advance of such event that such
event shall not constitute a change of control; or     e.   the Board approves
and/or recommends that shareholders accept, approve or adopt any transaction
that would constitute a change of control under clause b, c or d above.

- 4 -



--------------------------------------------------------------------------------



 



11.   Amendment or Discontinuance of this Plan       The Board may amend or
discontinue the Plan at any time, without obtaining the approval of shareholders
of the Corporation unless required by the relevant rules of the Toronto Stock
Exchange, provided that, subject to paragraphs 8, 9, and 10, no such amendment
may increase the aggregate maximum number of Common Shares that may be subject
to stock options under this Plan, change the manner of determining the minimum
option price, extend the option period under any option beyond 10 years, expand
the assignment provisions of the Plan or, without the consent of the holder of
the option, alter or impair any option previously granted to an optionee under
this Plan; and, provided further, for greater certainty, that, without the prior
approval of the Corporation’s shareholders, stock options issued under this Plan
shall not be repriced, replaced, or regranted through cancellation, or by
lowering the option price of a previously granted stock option. Pre-clearance of
the Toronto Stock Exchange of amendments to the Plan will be required to the
extent provided under the relevant rules of the Toronto Stock Exchange.   12.  
Evidence of Options       Each option granted under this Plan shall be embodied
in a written option agreement between the Corporation and the optionee which
shall give effect to the provisions of this Plan.

- 5 -